DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 07/18/2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim is directed to “A substrate processing method” but fail to positively recite any step of processing a substrate, which renders the claim ambiguous and therefore indefinite. For example, absent a positive step of processing a substrate, the claimed process can be construed to process a substrate using the vapor produced by radiating plasma to the liquid film, or by applying the radiated liquid to the substrate. Further, the claimed process can be construed to form the substrate itself by radiating plasma to a liquid film. Thus, under the broadest reasonable interpretation, the claim is ambiguous and therefore indefinite because a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation such that the metes and bounds of the claim are not clear. 
Claims 2-8 are rejected as being dependent upon a rejected base claim. 
As to claim 2, the limitation “a circumferential direction for rotation of a substrate while the substrate is rotated.” is unclear and renders the claim indefinite. For the purposes of examination, the claim has been interpreted as “a circumferential direction of rotation of a substrate while the substrate is rotated”, as supported by the Instant Specification paragraph 0032. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanegae et al. (US 20100055915 A1).  
1. Kanegae discloses a substrate processing method [Abstract; para. 0067; para. 0084-86] comprising: 
a process of forming a liquid film of a processing liquid [para. 0067; para. 0084] containing at least one of sulfuric acid [para. 0084, “sulfuric acid at 120 deg C. as a chemical was supplied from the chemical supplying means 5”], a sulfate, peroxosulfuric acid, and a peroxosulfate, or a processing liquid containing hydrogen peroxide; and 
a process of radiating a plasma to the liquid film [para. 0084, para. 0086, “the resist could be also removed by performing the dry processing and the wet processing at the same time”].
2. Kanegae discloses the substrate processing method according to claim 1, wherein the process of radiating the plasma is performed using the plasma which is partially disposed in a circumferential direction for rotation of a substrate while the substrate is rotated [Fig. 2, para. 0058, “The retaining means 3 can make each workpiece 2 rotate on its axis, and can revolve itself and the workpieces 2 as a whole.”].
3. Kanegae discloses the substrate processing method according to claim 2, wherein the process of radiating the plasma includes a process of rocking a position of the plasma in a radial direction for the rotation of the substrate [Fig. 1; para. 0084, “While the wafer was rotated, and while the supply port of the active atom supplying means 4 was moved from the rotation center in the direction of the radius of the wafer by steady accelerated motion, the active atoms were supplied. Thereby, the active atoms could be supplied for the whole face of the workpiece 2”].
4. Kanegae discloses the substrate processing method according to claim 2, wherein the process of radiating the plasma is performed using the plasma extending over an entire position in the radial direction of the substrate [para. 0084, “While the wafer was rotated, and while the supply port of the active atom supplying means 4 was moved from the rotation center in the direction of the radius of the wafer by steady accelerated motion, the active atoms were supplied. Thereby, the active atoms could be supplied for the whole face of the workpiece 2”].
5. Kanegae discloses the substrate processing method according to claim 1, wherein the process of radiating the plasma includes a process of blowing a plasma jet onto the substrate [para. 0111, “The liquid curtain 134 is formed in the liquid supplying section 132. The plasma 160 becomes plasma jet, and is flown in the liquid curtain 134 in the right direction.”].
6. Kanegae discloses the substrate processing method according to claim 1, wherein the process of radiating the plasma includes a process of keeping an atmosphere in the plasma static [para. 0012, “the active atom supplying means preferably supplies the active atom into the chamber at an ambient pressure.”].
7. Kanegae discloses the substrate processing method according to claim 1, wherein the process of forming the liquid film includes: 
a process of starting supply of the processing liquid onto the substrate [para. 0067, “When the dry processing and the wet processing are provided at the same time, since the workpiece 2 is rotated, the chemical supplied from the chemical supplying means 5 is centrifugalized, and thus lightly covers the whole surface of the workpiece 2 to provide the wet processing. The active atoms supplied from the supply port of the active atom supply means 4 makes part of the thin chemical layer in the vicinity of the supply port evaporate to provide the dry processing for part of the surface of the workpiece 2”]; and 
a process of stopping supply of the processing liquid onto the substrate [para. 0067], and the process of radiating the plasma is performed after the process of starting supply of the processing liquid and before the process of stopping supply of the processing liquid [para. 0067].
8. Kanegae discloses the substrate processing method according to claim 1, wherein the process of forming the liquid film includes: 
a process of starting supply of the processing liquid onto the substrate [para. 0067, “the wet processing is provided first, and then the dry processing is provided subsequently”]; and 
a process of stopping supply of the processing liquid onto the substrate [para. 0067], and the process of radiating the plasma is performed after the process of stopping supply of the processing liquid [para. 0067].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The additionally cited references are cited to show conventional plasma treatment of substrates and/or resist removal processes utilizing wet processing [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713